Citation Nr: 0332369	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-02 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal) with 
symptoms of depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss.  

3.  Competent medical evidence does not show that the 
veteran's service-connected disabilities due to PTSD and 
recurrent tonsillitis preclude him from engaging in any form 
of substantially gainful employment, which is consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 
30 percent for residuals of PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2003).

2.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2000, the veteran was granted service connection for 
PTSD and a 30 percent rating was assigned, effective from 
January 26, 1999.  In a March 2001 rating decision, the RO 
denied the veteran's claim for an increased rating for 
residuals of PTSD as well as his claim for entitlement to a 
TDIU rating.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Increased Rating for Residuals of PTSD

The veteran is currently rated as 30 percent for PTSD under 
Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent rating is assigned 
for occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal) with symptoms of depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  See 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2003).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

A 70 percent rating is assigned for residuals of PTSD that 
cause occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

A 100 percent rating is assigned for residuals of PTSD that 
cause total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

VA treatment records from October 1999 show that the veteran 
was diagnosed as having both PTSD and bipolar disorder.  
Outpatient treatment records from April 2000 to January 2002 
show that the veteran participated in group therapy for both 
PTSD and bipolar disorder.  In multiple treatment notes dated 
in June 2000, May 2001, and September 2001, the examining VA 
psychiatrist stated that he believed that the veteran's 
"combination of the illnesses renders him unable to perform 
gainful employment for the foreseeable future".  It was also 
noted in the June 2000 treatment record that the veteran had 
previously suffered from a three-day period of religious 
delusions classified as an exacerbation of his illnesses 
(PTSD and bipolar disorder).  

Records from the Social Security Administration contained a 
June 1999 psychiatric evaluation, which consisted of a 
clinical interview with the veteran.  A diagnosis of 
schizoaffective disorder with symptoms not controlled by 
medications was listed in the June 1999 report.  Symptoms 
including moderately severe ongoing emotional instability, 
paranoia, and delusions under stress where also noted in the 
report. The veteran was rated as 40 on the Global Assessment 
of Functioning Scale (GAF) in the June 1999 report.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score ranging between 31 - 40 again reflects 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home and is failing at school).  

In a December 2000 VA examination report, the veteran 
complained of chronic sleep impairment, nightmares, 
exaggerated startle response, irritability, avoidance of 
others, and vigilance.  The examiner stated that the veteran 
showed no current evidence of psychotic mood or thought and 
exhibited average intelligence with anxious mood and mild to 
moderate depression.  It was noted that the veteran's 
judgment, insight, sensorium, and memory were intact.  
Diagnoses of PTSD and bipolar affective disorder type 1 were 
listed in the examination report.  The examiner classified 
the veteran's psychosocial and environmental stressors as 
severe.  It was also noted that the veteran has a difficult 
time in the work place and finds stress at work to be 
intolerable.  The examiner stated that the stress of any kind 
of work was too much for the veteran to handle.  The veteran 
was rated as 35 on the Global Assessment of Functioning Scale 
(GAF) in the December 2000 examination report.  As noted 
above, a GAF score ranging between 31 - 40 reflects some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school).  The examiner stated that the 
veteran's GAF score was probably evenly divided between his 
PTSD and bipolar affective disorder.  

An undated psychological report from Robert G. Tureen, Ph.D., 
is associated with the December 2000 VA examination report in 
the veteran's claims folder.  This report contains a 
diagnosis of major depression.  Dr. Tureen stated that the 
veteran exhibited responses that were "characteristic of an 
individual experiencing long-standing and chronic 
depression".  He also noted that the veteran appeared to be 
"shut down and constricted from both an emotional and 
behavioral standpoint and it would be expected that the 
veteran would not be able to manage stressful situations in 
an effective manner".         

Neither Dr. Tureen nor the VA physician who preformed the 
December 2000 examination reviewed the veteran's claims file 
before conducting their evaluations.  There is no indication 
that either examiner formed his opinion on a basis separate 
from the veteran's recitation of his medical and service 
background and there is no indication that the physician 
reviewed the veteran's service medical records or other 
relevant document which would enable the physician to form an 
opinion based on independent grounds.  See Blackburn v. 
Brown, 8 Vet. App. 97, 103 (1995) (citing Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Knightly v. Brown, 6 Vet. App. 
2220, 205-06 (1993); and Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993)). 

In a December 2001 VA examination report, the veteran noted 
that his delusional thinking began in 1985 then later in the 
evaluation stated that it began in 1971.  It was noted that 
the veteran stated he was prompted by his sister to discuss 
his symptoms with the examiner, including problems with 
identity and visual hallucinations.  The veteran described 
close interpersonal relationships with his sisters and son to 
the examiner.  The veteran also stated that he was able to 
discuss his combat experiences during PTSD group therapy.  It 
was noted that the veteran takes care of himself as well as 
walks, reads, visits family, and exercises on a daily basis.  
The examiner stated that the veteran was well kept with 
normal speech, good eye contact and a mildly bright affect 
during the examination.  The veteran denied any suicidal or 
homicidal ideation but showed odd thought processes and 
complained of experiencing impulse control and anxiety.  In 
addition, the veteran described that he still has episodes of 
increased energy with a decreased need for sleep for one to 
two days in duration.  The veteran complained of chronic 
sleep impairment, exaggerated startle response, irritability, 
avoidance of others, vigilance, difficulty with 
concentration, decreased interest in some significant 
activities, delusional thinking, and visual hallucinations.  
The veteran also endorsed that he suffered from obsessional 
thinking.  However, it was noted that his obsessional 
tendencies did not significantly impact his level of 
functioning.     

Diagnoses of schizoaffective disorder and PTSD were noted in 
the December 2001 VA examination report.  The veteran was 
rated as 40 on the Global Assessment of Functioning Scale 
(GAF) in the December 2001 examination report based upon both 
diagnoses of schizoaffective disorder and PTSD.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, a 
GAF score ranging between 31 - 40 again reflects some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school).  

In this case, the examiner stated that there were many 
"notable differences" in the December 2001 evaluation 
compared to past medical evidence reviewed in the claims 
file.  Specifically, the examiner noted that the veteran did 
not display any type of psychological distress or 
physiological reactivity when recounting stressful events 
during combat during service.  In addition, the veteran 
endorsed that he suffered from exaggerated startle response.  
Yet, when two loud unexpected noises occurred during the 
December 2001 examination, the examiner stated that the 
veteran did not react physically to those noises whatsoever.           

When it is not possible to separate the effects of the 
service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, 
however, both the December 2000 and the December 2001 VA 
examiners have differentiated between the veteran's service-
connected and non-service connected psychiatric disabilities, 
and the December 2001 examination report, in particular, 
provides ample information to permit the Board to separate 
the effects of the veteran's PTSD from the effects of his 
nonservice-connected psychiatric disabilities, including 
bipolar and schizoaffective disorders.  The December 2001 
examiner delineated the veteran's symptoms of PTSD and 
assigned the veteran a GAF score of 80 for his PTSD symptoms 
alone.  According to the Diagnostic and Statistical Manual of 
Mental Disorders, a GAF score ranging between 71 - 80 
reflects symptoms that are transient and expectable reactions 
to psychosocial stressors (e.g., difficulty concentrating 
after family argument); no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  The examiner 
noted that he based the veteran's GAF score on findings of 
oddity of presentation and thought content, poor 
concentration, paranoia, unawareness of time, and failure to 
display any form of psychological distress or physiological 
reactivity when recounting combat experience.  The examiner 
also addressed additional symptomatology that would possibly 
"crossover" with the veteran's other non-service connected 
psychiatric disability of schizoaffective disorder.  These 
"crossover" symptoms included insomnia, irritability, 
detachment from others, decreased interest in significant 
activities, and difficulty in concentrating.    

The Board has considered descriptions of veteran's PTSD 
symptoms by the veteran himself as well as his family 
members, but also notes that both do not have the medical 
expertise that would render competent their statements 
concerning the severity of the veteran's service-connected 
psychiatric disability.  There opinions and observations 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 with 
respect to determining the severity of his service-connected 
psychiatric disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Statements submitted by the veteran and his siblings qualify 
as competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent to have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2003).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2003).  

In addition, the record contains a January and July 1999 
statements composed by veteran's sister, who has a Ph.D. and 
is a professor of language arts at a community college.   
However, the record does not show that the veteran's sister 
has the specialized knowledge required to ascertain the 
severity of the veteran's current psychiatric disability or 
to determine if the veteran's psychiatric disability 
precludes him from engaging in any form of substantially 
gainful employment.  See Black v. Brown, 10 Vet. App. 279 
(1997).

The Board finds that the evidence does not support the 
assignment of a rating higher than 30 percent for PTSD.  
Based on the evidence discussed above, the veteran has a 
history of experiencing symptoms of depression, intrusive 
thoughts, poor concentration, odd thought processes, anxiety, 
irritability, chronic sleep impairment, and occasional 
delusions as well as visual hallucinations.  After separating 
the veteran's PTSD symptoms from those of his other non-
service connected schizoaffective disorder as well as 
considering symptomatology could be attributable to both of 
the veteran's psychiatric conditions, the examiner classified 
his PTSD symptoms as mild in the December 2001 VA examination 
report.  This evidence shows that the veteran's PTSD symptoms 
continue to meet or more nearly approximate the severity of 
occupational and social impairment needed for a 30 percent 
rating under Diagnostic Code 9411.  See 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9411, 38 C.F.R. § 4.7 (2003).  
 
The evidence, however, does not more nearly approximate a 50 
percent rating under Diagnostic Code 9411.  The medical 
evidence of record does not show that the veteran's PTSD 
produced any flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment 
long-term memory, impaired judgment, or impaired abstract 
thinking.  Some of the medical evidence shows that the 
veteran has difficulty in establishing and maintaining 
effective work and social relationships.  However, while the 
veteran has described himself as detached from others, it was 
reported at the most recent VA examination in December 2001 
that he spends his time reading, exercising, and doing odd 
jobs for his sisters, as well as caring for his son during 
continual visits to his residence.  

The evidence also does not more nearly approximate a 70 
percent rating under Diagnostic Code 9411, as the veteran's 
PTSD symptoms alone do not approximate amount of occupational 
and social impairment to assign an increased rating, for the 
same reasons that he does not meet the criteria for a 50 
percent rating.  It was not noted in the December 2001 report 
that the veteran has symptoms such as suicidal ideation, 
ritualistic behavior, impaired judgment or insight, near-
continuous panic or depression, or gross memory impairment.  

The Board also notes that referral for consideration of an 
extraschedular rating is not appropriate.  As discussed 
above, the schedular rating criteria are not inadequate to 
rate this disability.  They provide a full range of ratings, 
up to 100 percent, but the veteran does not meet the 
schedular criteria for a higher rating.  Moreover, he does 
not present such an exceptional or unusual disability picture 
due to his PTSD so as to make the application of the regular 
schedular criteria impractical.  He has not required frequent 
hospitalization for PTSD nor does the record otherwise show 
that the PTSD alone markedly interferes with his employment.  
See 38 C.F.R. § 3.321 (2003); Floyd v. Brown, 9 Vet. App. 88 
(1996), Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Entitlement to a TDIU Rating

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2003).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided: (1) that if there is only 
one such disability, the disability shall be ratable at 60 
percent or more and (2) that if there shall be two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16 (2003).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2003).  Factors to 
be considered are the veteran's education, employment history 
and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

The veteran is currently rated as 30 percent under Diagnostic 
Code 9411, effective from January 26, 1999.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).  The veteran is also 
rated as noncompensable for recurrent tonsillitis under 
Diagnostic Codes 6599-6516, effective from December 6, 1971.  
See 38 C.F.R. § 4.97, Diagnostic Codes 6599-6516 (2003).  The 
veteran's current disability ratings for PTSD and tonsillitis 
do not meet the schedular criteria for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a) (one service-connected 
disability ratable at 60 percent or one 40 percent disability 
in combination).  For those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected 
disability is sufficient to produce unemployability.  These 
cases should be referred for extra-schedular consideration.  
See 38 C.F.R. § 4.16(b) (2003).

As discussed above, a rating in excess of 30 percent for PTSD 
is not warranted under the schedular criteria.  Upon review 
of the history of the veteran's service-connected 
disabilities, the Board is persuaded that the current 
evidence does not warrant the conclusion that the veteran's 
disabilities from PTSD and recurrent tonsillitis preclude him 
from engaging in substantially gainful employment, and that 
he is totally disabled due to his disabilities.  None of the 
medical evidence of record shows that the veteran's 
noncompensable recurrent tonsillitis affects his ability to 
work.  In multiple treatment notes dated in June 2000, May 
2001, and September 2001, a VA psychiatrist stated that he 
believed that the veteran's "combination of the illnesses 
renders him unable to perform gainful employment for the 
foreseeable future".  In addition, the December 2000 VA 
examination report noted the veteran has a difficult time in 
the work place, finds stress at work to be intolerable, and 
that the stress of any kind of work was too much for the 
veteran to handle.  

However, the record does not contain any medical opinions 
suggesting that the veteran's PTSD -- alone or in combination 
with his noncompensable recurrent tonsillitis -- prevents the 
veteran from working.  Both the treatment notes and December 
2000 VA examination discussed above highlight that it is a 
combination of the veteran's illness -- including PTSD and a 
bipolar/schizoaffective disorder -- that prevent him from 
being employed.  They clearly do not attribute his inability 
to work due to his service-connected disabilities alone.  As 
discussed above, there is no reason for the Board to conclude 
that the veteran's service-connected disabilities are so 
unusual or exceptional so as to warrant referral of the case 
for extra-schedular consideration.  See 38 C.F.R. §§ 3.321, 
4.16(b) (2003).

III. VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for PTSD and 
entitlement to a TDIU rating.  In this regard, the RO sent 
the veteran a Statement of the Case issued in February 2002, 
which notified the veteran of the type of evidence necessary 
to substantiate his claims.  This document also informed him 
that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by the VA.  In addition, an August 2000 letter 
from the RO informed the veteran of the steps that the RO 
would take concerning his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2003).  The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  In addition to VA records 
and examinations, the RO obtained records from the Social 
Security Administration.  There is no additional development 
needed for the veteran's claims.  The Board finds that VA's 
duties to assist the claimant and to notify him of the 
evidence necessary to substantiate his claim has been 
satisfied.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In this case, the 
February 2002 Statement of the Case included notice that the 
appellant had a full year respond to a VCAA notice.  It has 
been more than one complete calendar year since that notice.


ORDER

An increased rating in excess of 30 percent for PTSD is 
denied.

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



